
	

114 HR 2429 IH: Student Loan Tax Debt Relief Act
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2429
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2015
			Mr. McDermott (for himself, Mr. Blumenauer, Mr. Langevin, Ms. Kaptur, Mr. Rangel, Mr. Conyers, Ms. Norton, Mr. Vargas, Mr. DeFazio, Mr. Honda, Mr. DeSaulnier, Mr. Hastings, Ms. Brownley of California, Mr. Van Hollen, Ms. Moore, Mr. Rush, Mr. Meeks, Mr. Hinojosa, Ms. Clark of Massachusetts, Mr. Gutiérrez, Mr. Danny K. Davis of Illinois, Mrs. Capps, Mr. Cárdenas, Mr. Welch, Ms. Schakowsky, Mr. Larson of Connecticut, Mr. Doggett, Mr. McNerney, Mr. Larsen of Washington, Mr. Grijalva, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cicilline, Mr. Cummings, Mr. Kind, and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude from gross income any discharge of income
			 contingent and income-based student loan indebtedness.
	
	
 1.Short titleThis Act may be cited as the Student Loan Tax Debt Relief Act. 2.Exclusion from gross income for discharge of income contingent and income-based student loan indebtedness (a)In generalParagraph (1) of section 108(f) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (1)In generalIn the case of an individual, gross income does not include any amount which (but for this subsection) would be includible in gross income by reason of the discharge (in whole or in part) of any student loan if such discharge was pursuant to—
 (A)a provision of such loan under which all or part of the indebtedness of the individual would be discharged if the individual worked for a certain period of time in certain professions for any of a broad class of employers, or
 (B)subsections (d)(1)(D) and (e)(7) of section 455 or section 493C(b)(7) of the Higher Education Act of 1965 (relating to income contingent and income-based repayment, respectively).
						.
 (b)Effective dateThe amendments made by this section shall apply to discharges of indebtedness after the date of the enactment of this Act.
			
